DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 08/17/2020 were reviewed and are acceptable.
Specification
The specification filed on 08/17/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fuel cell stack is in a state in which a stack performance recovery operation is possible” in lines 3-4.  It is unclear what is precisely required for the fuel cell stack to be “in a state in which a stack performance recovery operation is possible”.   Claim 1 further recites “a predetermined stack state determination criterion” in line 5.  It is unclear what is precisely required of such criterion.  Claim 1 further recites “the vehicle is in a state in which a stack performance recovery operation is possible” in lines 6-7.  It is unclear what is precisely required for the vehicle to be “in a state in which a stack performance recovery operation is possible”, and it is further unclear if the vehicle state and the fuel cell stack state are the same state or different states for the same stack performance recovery operation to be possible.  Claim 1 further recites “based on operation information of a fuel cell system” in lines 7-8.  It is unclear what is precisely required of such information.  Claim 1 further recites “performing…the stack performance recovery operation” in line 9.  It is unclear what is precisely required of such operation.
Claim 1 recites “a fuel cell system” in lines 7-8.  It is unclear if this is intended to be the same “a fuel cell system” in line 1, or another fuel cell system.
Claim 6 recites the limitation “the fuel cell stack is in the state in which the stack performance recovery operation is possible” in lines 3-4.  It is unclear what is precisely required for the fuel cell stack to be “in a state in which a stack performance recovery operation is possible”.   Claim 6 further recites “determining that a predetermined condition related to the confirming a number of occurrences of fuel cell stop entries is satisfied” in lines 6-8.  It is unclear what is precisely required of the predetermined condition and what is precisely required in order for that to be satisfied.
Claim 8 recites “determining whether the vehicle is in the state in which the stack performance recovery operation is possible based on whether a traveling state of the vehicle, a state of charge and dischargeable power of a battery connected to a driving motor so as to supply power thereto, and a stack output request” in lines 3-6.  It is unclear what the recited limitation is requiring, i.e. based on whether a starveling state of the vehicle is what?  Or, based on…a SOC is what?  Or, based on a stack output request is what?
Claim 11 recites “controlling operation of an electric load device…to sweep voltage…in order to recover performance of the fuel cell stack” in lines 7-9.  It is unclear what is precisely required to control said voltage sweep operation, and what is precisely required “in order to recover performance”.
Claim 13 recites “performs a cooling control of the COD heater using the stack coolant” in line 4.  It is unclear what is precisely required to perform such control.
Claim 14 recites “whether a predetermined stack performance recovery interruption condition is satisfied” in lines 2-3.  It is unclear what is precisely required for such a condition to be satisfied.  Claim 14 further recites “the stack state determination criterion” in line 8.  It is unclear what is precisely required of such criterion.  
Claim 17 recites “the stack state determination criterion” in line 5.  It is unclear what is precisely required of such criterion.
 Appropriate correction is required.
	Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a method of recovering performance of a fuel cell stack in a fuel cell system of a vehicle, the method comprising determining whether the fuel cell stack is 
Matsusue et al. (US 2018/0097245 A1) is considered to be the closest relevant prior art to independent claim 1.  Matsusue et al. discloses a method for recovering performance of a fuel cell in a vehicle (Abstract).  Matsusue et al. discloses determining whether it is necessary to recover a catalyst of a fuel cell mounted in a vehicle ([0016]), and further discloses a controller controlled recovery processing operation (see e.g. [0048-0049]).
However, Matsusue et al. does not disclose, teach, fairly suggest, nor render obvious the recited determination of whether the vehicle is in a state in which the stack performance recovery operation is possible.  To the contrary, Matsusue et al. explicitly discloses that recovery processing is carried out solely on the determination of the predicted output of the fuel cell (see e.g. [0049, 0053]).  Furthermore, because Matsusue et al. discloses that the vehicle state, e.g. traveling route, average speed, gradients, is used in determining the predicted fuel cell output ([see e.g. [0053]), there does not appear to be any reasonable basis for the skilled artisan to be concerned with the vehicle state separately when deciding when to perform performance recovery because such concerns are already taken into account when determining the predicted fuel cell output.
Backhaus-Ricoult et al. (US 2009/0110993 A1) is also considered to be relevant prior art to independent claim 1.  Backhaus-Ricoult et al. discloses a maintenance process for a segmented modular fuel cell device (Abstract).  Backhaus-Ricoult et al. discloses monitoring the performance properties, e.g. voltage output, of the fuel cell device ([0070]), and performing a maintenance process, e.g. voltage treatment sweep, on segments of the fuel cell device ([0071-0072]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsusue et al. (US 2018/0215283 A1) discloses an output prediction method for a fuel cell system;
Watanabe et al. (US 2009/0325013 A1) discloses a fuel cell system;
Uchida (US 2018/0109121 A1) discloses a lithium ion battery capacity restoration system;
Yano (US 2011/0089905 A1) discloses a power supply device;
Ono et al. (US 2010/0203408 A1) discloses a method of operating a fuel cell system; and
Nishi et al. (US 2010/0033132 A1) discloses a control system for a hybrid vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/23/2022